            Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NBW YORK

I]NITE HERE RETIREMENT FLIND

               and                                          COMPLAINT

TRUSTEES OF THE I.]NITE HERE
RETIREMENT FLTND,
333 Westchester Ave., North Building                        NO.
White Plains, New York 10604,

                      Plaintiffs,
       v.

EDWARD VILLAGE GROUP, LLC
d/b/a EDWARD VILLAGE HOTEL
600 Town Center Drive
Dearborn, M[48126,

                      Defendant.



Introduction

       L       This is an action to collect contributions owed to the LINITE HERE Retirement Fund

("Pension Fund"). The action is brought pursuant to the Employee Retirement Income Security Act,29

U.S.C. $$ 1001, et seq., as amended ("ERISA").


Jurisdiction and Venue

       2.      The Court has subject-matter jurisdiction of this action pursuant to 29 U.S.C.   $


1132(a)(3) and (e)(1) because the Trustees of the Pension Fund, who are fiduciaries under ERISA, seek

to enforce provisions of Title I of ERISA that require employers to make contributions to a

multiemployer pension plan according to the terms of the plan. 29 U.S.C. $ I 145.
               Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 2 of 7



          3.    This Court has venue over this action pursuant to 29 U.S.C. $ 1132(e)(2) because this is

the district in which the plaintiff Pension Fund is administered.


Parties


          4.    Plaintiff Pension Fund is a trust fund established and maintained pursuant to 29 U.S.C.    $


186(cX5). Plaintiff Pension Fund is an employee benefit plan within the meaning of ERISA,29 U.S.C.

$ 1002(2) and (3), and is maintained for the purpose of providing retirement benefits to eligible

employees of participating employers.


          5.    Plaintiff Pension Fund is also   a   multiemployer pension plan within the meaningof 29

u.s.c. $ 1002(37).

          6.    Plaintiff Pension Fund is a successor to the Hotel Employees and Restaurant Employees

International Union Pension Fund.


          7.    Plaintiff Trustees of the Pension Fund ("Trustees") are fiduciaries within the meaning of

ERTSA. 29 U.S.C. $ 1002(21XA).


          8.    All plaintiffs maintain their principal place of business at333   Westchester Avenue,

White Plains, New York. Plaintiff Pension Fund is administered at that location, within the Southem

District of New York.


          9.    Plaintiffs bring this action on behalf of themselves and on behalf of the Pension Fund's

participants and beneficiaries pursuant to 29 U.S.C. $$ 1132(a)(3) and 1145.


          10.   Defendant Edward Village Group, LLC dlbla Edward Village Hotel ("Defendant") is

engaged in the hospitality business.   It is an employer in an industry affecting commerce within the

meaning of ERISA. 29 U.S.C. $ 1002(5), (11) and (12) and $ 1003(aXl).



                                                         2
                Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 3 of 7



       I   l.    Defendant's principal business location is in Dearborn, Michigan.


Statement of Facts


       12.       On October 1,2007, UNITE HERE Local 24 (the "Union") entered into a collective

bargaining agreement (the"2007 Agreement") with the Hyatt Regency Dearborn ("Hyatt"), the then-

owner of the hotel at 600 Town Center Drive, Dearbom Michigan (the "Hotel"). In the 2007

Agreement,Hyatt agreed to contribute a specified amount to the Plaintiff Pension Fund based on the

number of days worked by each employee who was represented by the Union. A copy of the 2007

Agreement is attached as Exhibit A.


       13.       Between 2012 and2016, the Hotel was acquired by various owners and managed by

various management companies, each of which adopted the terms of the 2007 Agreement, with certain

                               *2012-2016 Extension Agreements").
modilrcations (hereinafter the                                    Copies of the 2012-2016 Extension

Agreements are attached as Exhibit B.


       14.       None of those modifications changed the obligation of the owner of or management

company for the Hotel to contribute to the Plaintiff Pension Fund. See Exhibit B.


       15.       On or about April I ,2016, Defendant Edward Hotel Management, LLC became the

operator and employer of employees represented by the Union at the Hotel.


       16.       In April 2017, Defendant entered into a Memorandum of Understanding with the Union

(hereinafter the "MOU") in which it adopted the terms of the 2007 Agreement, as modified in the 2012-

2016 Extension Agreements, with fuither specified modifications. A copy of the MOU is attached as

Exhibit C.




                                                     3
            Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 4 of 7



       17.     None of the modifications in the MOU affected the obligation of the employer to

contribute to the Plaintiff Pension Fund. See Exhibit C.


       18.     By virtue of the MOU, through its incorporation of the 2007 Agreement and20l2-2016

Extension Agreements, the Defendant agreed to contribute to the Plaintiff Pension Fund.


       19.     By agreeing to contribute to the Pension Fund, Defendant agreed to abide by the rules

that govern the Pension Fund.


       20.     The Trustees of the Pension Fund have promulgated a Policy for the Collection    of

Delinquent Contributions ("Collections Policy"). A copy of the Collections Policy is attached as Exhibit

D.


       21.     The Collections Policy requires contributing employers, including the Defendant, to

submit remittance reports along with their monthly contributions to document the amounts due on

behalf of each covered employee. Exhibit D, at $I.


       22.     Reports and contributions are due on the fifteenth day of the month following the

reported-upon month. Exhibit D, at $I.


       23.     Contributions that are not received by that deadline are charged simple interest at arate

of one percent (l%) per month or any portion of a month that the contribution is delinquent, and

liquidated damages equal to twenty percent (20%) of the principal delinquency. Exhibit D, at $V. Such

interest and liquidated damages charges are also authorized by ERISA, 29 U.S.C. $1132(gX2XB)-(C),


       24.     Defendant submitted reports documenting that a total of $24,746.50 in contributions was

due for November 2018, but did not submit payment for those contributions.




                                                     4
              Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 5 of 7



         25.    Defendant did not submit any reports or payment for December 2018 or any subsequent

months.


         26.    By letters dated December 26,2018, January 7,2019, January 16,2019, January 25,

2019, and February    6,2079, the Pension Fund notified the Defendant that it was delinquent in its

reporting and contributions and demanded immediate payment thereof, including interest and liquidated

damages. Copies of the December 26,2018, January 7,2019, January 16,2019, January 25,2019, and

February 6,2019letters are attached as Exhibit E.


         27.    By email dated February 23,2019, the Defendant informed the Plaintiff Pension Fund

that the Hotel had closed effective December 14,2018. A copy of the February 23,2019 email is

attached as Exhibit F.


         28.    Based on Defendant's contribution history, the Pension Fund calculates that$12,373.25

was due for the unreported partial month of December 2018 up to the date the Hotel closed.


         29.    By letter dated April 12, 2019, Plaintiff Pension Fund, through its counsel, sent a letter

by certified mail, return receipt requested, demanding payment for the unpaid amounts documented by

the November 2018 remittance report, plus the estimated partial month of contributions for the period

between December 1,2018 and December 74,2018, plus interest and liquidated damages.           A copy of the

Apt',|12,2019 letter is attached as Exhibit G.


         30.    The retum receipt postcard documented delivery of the April 12, 2019 letter on April 16,

2019.   A copy of the return receipt postcard is attached   as   Exhibit H.


         31.    Despite notice of the delinquency and numerous demands for payment from both the

Pension Fund and its attomey, the Defendant has failed and refused to pay the delinquent contributions

forNovember 2018 and December 2018.
             Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 6 of 7



       32.     Defendant's failure to make submit contributions for November 2018 and December

2018 violates 29 U.S.C. $1145.


       33.     In addition to the delinquent principal, Defendant owes interest, liquidated damages, and

reasonable attorneys' fees and costs pursuant to the Pension Fund's Collection Policy and ERISA. See

Exhibit B and 29 U.S.C. $1132(gX2XB)-(D).


Prayer for Relief


       WHEREFORE, Plaintiffs Pension Fund and Trustees demand judgment for:


       (a)     $37,119.75 in principal delinquent contributions for the months of November 2018 and

       December 2018, pursuant to 29 U.S.C. $1132(gX2)(A);

       (b)     Interest on the delinquent amounts set forth in (a) calculated at a rate of one percent per

       month or portion of a month of the delinquency, pursuant to 29 U.S.C. $1132(g)(2)(B) and the

       Pension Fund's collection policy;

       (c)     $7,423.95 in liquidated damages (20% of the principal delinquency), pursuantto 29

       U.S.C. $1132(g)(2XC) and the Pension Fund's collection policy;

       (d)     Such additional principal amounts that become due during the pendency of this action,

       plus interest and liquidated damages thereupon, pursuant to 29 U.S.C.     $ 1 132(gX2)(A)-(C);


       (e)     Reasonable attorneys' fees and costs, pursuant to 29 U.S.C. $1132(g)(2)(D); and

       (0      Such other legal and equitable relief to which plaintiffs are entitled.




                                                      6
    Case 1:19-cv-04030-JGK Document 1 Filed 05/06/19 Page 7 of 7



                                         CLEARY,    J    M & TRIGIANI LLP



                                                    T. JOSEM, ESQUIRE
                                        ffiREMY E. MEYER, ESQUIRE
                                         325 Chestnut Street, Suite 200
                                         Philadelphia, PA 19106
                                         (21s) 73s-9099
Dated: May 6,2019
